Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 13-2199

        MAGDALENA RODRÍGUEZ CORDERO AND JOSÉ OSCAR RAMOS,

                        Plaintiffs, Appellants,

                                      v.

                   CENTRO DE SALUD DE LARES, INC.,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                                   Before

                     Howard, Selya and Thompson,
                           Circuit Judges.



     Alfredo Castellanos Bayouth, Anabelle Quiñones-Rodríguez and
Castellanos & Gierbolini Law Firm on brief, for appellants.
     Raynaldo Quintana Latorre, Carolina Santa Cruz-Sadurní and
Baerga & Quintana Law Offices on brief, for appellee.



                               June 20, 2014
            Per Curiam. Having carefully reviewed the papers in this

case, we summarily affirm the judgment below for substantially the

reasons articulated in the district court's lucid opinion.      See

Rodríguez-Cordero v. Centro de Salud de Lares, Inc., No. 11-2258,

2013 WL 4045705 (D.P.R. Aug. 7, 2013).



Affirmed.    See 1st Cir. R. 27.0(c).